Citation Nr: 1824367	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-13 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to June 30, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1967 to October 1969, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   The Veteran presented sworn testimony at a hearing before the undersigned in September 2016.   


FINDINGS OF FACT

1.  On September 8, 1995, VA received the Veteran's initial claim seeking service connection for PTSD; his claim was denied in an unappealed February 1996 decision.  

2.  The Veteran sought the reopen his claim and in January 2010, VA received service treatment records that were in existence but not part of the claims file at the time the Veteran's claim was denied in 1996.

3.  The June 2010 rating decision denying the Veteran's claim for PTSD did not become final because new VA treatment records were constructively of record within the one year period.  


CONCLUSION OF LAW

The criteria for an effective date of September 8, 1995, for a grant of service connection for PTSD have been met.  38 U.S.C. §§ 5108, 5110, 7104 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that an effective date of November 8, 1995 is warranted for the establishment of service connection for PTSD with depressive disorder.  Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, an exception to this rule arises if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c).  In such a case, VA is required to reconsider the claim de novo.  The purpose of this exception is to put the Veteran in the same position he would have been in had VA considered the records in the first place.  Blubaugh v. McDonald, 773 F.3d 1310, 1313 (Fed. Cir. 2014).  An award made based at least in part on the newly received service records "is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later. . . ."  38 C.F.R. § 3.156(c)(3).  

The Veteran originally sought service connection for PTSD in an application received by VA on September 8, 1995.  The evidence of record shows that he was being treated for PTSD at that time; however, his claim was denied in an unappealed February 1996 decision because he did not respond to a request for stressor information.  

On November 20, 2009, VA received the Veteran's application to reopen his previously denied claim.  In January 2010, VA received the Veteran's service treatment records showing a psychiatric hospitalization in service.  These records were in existence at the time of the February 1996 denial, but were not before the RO at that time.  

In a June 2010 rating decision, the RO denied service connection for PTSD and mailed notification of this decision the same month.  On June 30, 2011, VA received a Notice of Disagreement (NOD) with the June 2010 rating decision.  Although this NOD was received by VA more than one year after notice of the June 2010 rating decision was mailed to the Veteran, the record shows that new and material VA treatment records concerning the Veteran's claim were constructively of record within the one year appeal period.  See Turner v. Shulkin, __ Vet. App. ___, No. 16-1171 (February 8, 2018); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO was aware that the Veteran was continuing to receive mental health treatment during this period and a September 2010 record noted possible "schizotypal" symptoms.  The Board notes that the Veteran was diagnosed with "schizoid personality" disorder in service.  Thus, the Board finds that new and material evidence was received within the one year appeal period after the issuance of the June 2010 rating decision, and therefore that rating decision did not become final.  38 C.F.R. § 3.156(b).  

In November 2011, a VA examiner diagnosed the Veteran with PTSD and depressive disorder, opining that these disorders were related to the Veteran's service.  The November 2011 VA examination report discusses the Veteran's psychiatric hospitalization in service, as shown by his service treatment records, and also discussed his recurring mental health treatment from 1988 through 2011.  Service connection for PTSD with depressive disorder was granted in a March 2012 rating decision based on this evidence.

In light of the above, the Board finds that an effective date of September 8, 1995 for the grant of service connection for PTSD with depression is warranted.  Although the Veteran did not appeal the 1996 denial of his claim, new service treatment records were received in January 2010.  As noted above, these new service treatment records were in existence at the time of the 1996 denial but were not before the RO.  Additionally, the Board finds that the award of service connection for PTSD with depressive disorder was made based at least in part on the newly received service records and the evidence shows that the Veteran had PTSD with depressive disorder due to service at the time his initial application was received by VA in 1995.  Thus, the Veteran's claim was entitled to de novo review and the grant of service connection is effective on the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  


ORDER

An effective date of September 8, 1995, for the establishment of service connection for PTSD is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


